 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”), effective as of this 29th
day of March, 2017, between KOTZKER CONSULTING LLC, a Delaware limited liability
company having a business address of 20 Highview Ln, Yardley, PA 19067 (the
“LICENSOR”) and INTIVA KOTZKER PHARMACEUTICALS INC., a Colorado corporation
having a business address at 3773 Cherry Creek North Drive, Suite 575, Denver
Colorado 80209 (the “LICENSEE”).

 

RECITALS

 

WHEREAS, LICENSOR owns or has exclusively licensed all right, title and interest
in certain Licensed Technology (as hereinafter defined), for the use of
cannabinoids alone or in combination with various other active pharmaceutical
ingredients and/or excipients (i) as preventative and therapeutic
neuroprotectives against nerve agents and pesticides and (ii) for the treatment
of diseases for a variety of therapeutic categories;

 

WHEREAS, LICENSOR desires to license LICENSOR’s right, title and interest in the
Licensed Technology in the Licensed Field and in the Territory (as hereinafter
defined), and LICENSEE desires to secure such license in order to develop,
commercialize, sell, and license throughout the Territory products that embody
or employ the Licensed Technology;

 

NOW THEREFORE, in consideration of the premises, and the receipt of good and
valuable consideration the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 



1. DEFINITIONS

 

1.1 “Accounting Period” shall mean each 3 month period ending March 31, June 30,
September 30, and December 31 during the term of this Agreement.

 

1.2 “Affiliate” with respect to each party shall mean any corporation or other
legal entity controlling, controlled by, or under common control with such
party. The term “control” means possession, direct or indirect, of the powers to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract or otherwise.

 

1.3 “Approval” shall mean such approval or approvals as are necessary from an
applicable Regulatory Authority for the marketing of the Products for use in the
Licensed Field in a jurisdiction within the Territory.

 

1.4 “Effective Date” shall mean the date first written above.

 

CONFIDENTIAL1 

 

 

1.5 “FDA” shall mean the United States Food and Drug Administration and any
successor thereto.

 

1.6 “First Commercial Sale” shall mean the first sale of any Licensed Product by
LICENSEE, its Affiliates or Sublicensees, but not including transfers or
dispositions of Licensed Product for charitable, promotional, pre-clinical,
clinical, regulatory or governmental purposes for which LICENSEE receives no
payment.

 

1.7 “License” shall have the meaning ascribed to that term in Section 2.1(a).

 

1.8 “Licensed Field” the use of cannabinoids alone or in combination with
various other active pharmaceutical ingredients and/or excipients (i) as
preventative and therapeutic neuroprotectives against nerve agents and
pesticides and (ii) for the treatment of diseases for a variety of therapeutic
categories.

 

1.9 “Licensed Inventions” shall mean the inventions claimed in the Licensed
Patents.

 

1.10 “Licensed Know-how” shall include all technology, materials, research data,
designs, formulas, process information, manufacturing information, application
information, commercialization information, clinical data, scientific data,
medical data, and any other information useful from time to time for the design,
development, manufacturing, use, and/or commercialization of the Licensed
Products, whether or not eligible for protection under the patent laws of the
United States or elsewhere and whether or not any such technology, materials,
information, data and the like related thereto, would be enforceable as a trade
secret or the copying of which would be enjoined or restrained by a court as
constituting unfair competition, which is developed by, or in the possession or
control of, LICENSOR now or at any time during the term of this Agreement other
than such information that is independently developed by LICENSEE or its agents,
as evidenced by contemporaneous written records.

 

1.11 “Licensed Patents” shall mean any and all rights arising out of or
resulting from (i) the patents and patent application set forth in Schedule 1.11
attached to this Agreement, as well as any additional patents or patent
applications related to any aspect of any Licensed Technology Improvements,
Licensed Know-how, Licensed Products, and/or Licensed Technology (as herein
defined) filed prior to or during the term of this Agreement and (ii) any
letters patent granted in respect of all such applications, as well as, without
limitation, any substitutions, divisions, continuations, continuations-in-part,
reissues, renewals, re-examinations, extensions, supplementary protection
certificates, confirmations, registrations, revalidations and the like, of any
and all such patents and patent applications and any international equivalents
thereof.

 

1.12 “Licensed Products” shall mean any and all products, (including any and
all) doses, strengths, formulations, compositions and methods thereof containing
cannabinoids alone or in combination with various other active pharmaceutical
ingredients and/or excipients for use in the Licensed Field utilizing the
Licensed Technology.

 

1.13 “Licensed Technology” shall mean the aggregate of the Licensed Inventions,
the Licensed Know-how, the Licensed Products and the Licensed Patents and any
other information and/or technology related to the Licensed Products and/or the
design and/or the manufacturing of the Licensed Products.

 

CONFIDENTIAL2 

 

 

1.14 “Licensed Technology Improvements” shall have the meaning ascribed to that
term in Section 2.2.

 

1.15 “Net Sales” shall mean the Gross Sales (as defined and calculated in
accordance with US generally accepted accounting principles (“GAAP”) of Licensed
Products by LICENSEE or any of its Affiliates or Sublicensees (“Sellers”) to a
third party that is not an Affiliate or Sublicensee of LICENSEE (“Customer”),
less applicable Sales Returns and Allowances (as defined below), and
corresponding to the definition of actual net sales used in the audited
consolidated financial statements of LICENSEE:

 

1.16 “Sales Returns and Allowances” means the sum of

 

  (a) (i) as determined under US GAAP, trade, cash, and quantity discounts or
rebates (other than price discounts granted at the time of invoicing and which
are included in the determination of Gross Sales), credits or allowances given
or made for rejection or return of, and for uncollectible amounts on, previously
sold Licensed Products or for retroactive price reductions (including any types
of rebates and charge-backs), (iii) taxes, duties, or other governmental charges
levied on or measured by the billing amount for Licensed Products, and (iv)
credits for allowances given or made for wastage, replacement, indigent patient,
and any other sales programs for Licensed Products; and   (b) periodic
adjustments of the amount determined in (a) to reflect amounts actually incurred
by LICENSEE for items (i), (ii), (iii), and (iv) in clause (a).

 

For purposes of determining Gross Sales, a “sale” shall not include transfers or
dispositions for charitable, promotional purposes or for pre-clinical, clinical,
regulatory or governmental testing purposes for which a Seller receives no
payment.

 

If a Seller commercially uses or disposes of any Licensed Product by itself (as
opposed to use or disposition of the Licensed Product as a component of a
combination of active functional elements) other than in a bona fide sale to a
bona fide Customer, the Gross Sales price of the Licensed Product for purposed
of calculating Gross Sales shall be the price which would be then payable in an
arm’s length transaction with such a Customer. If a Seller commercially uses or
disposes of any Licensed Product as a component of a combination of active
functional elements other than in a bona fide sale to a bona fide Customer, the
Gross Sales price of the Licensed Product for purposes of calculating Gross
Sales shall be determined in accordance with the definition of “Sales Returns
and Allowances” above, using as the Gross Sales price of the combination that
price which would then be payable in an arm’s length transaction.

 

Transfer of a Licensed Product within a Seller or between or among LICENSEE and
its Affiliate and Sublicensees for sale by the transferee shall not be
considered a sale, commercial use or disposition for the purpose of the
foregoing subsections; in the case of such transfer the Gross Sales price shall
be the Gross Sales price of the Licensed Product when sold to a third party by
the transferee.

 

CONFIDENTIAL3 

 

 

1.16 “Patent Right” shall mean any right, title or interest in any Licensed
Patent.

 

1.17 “Regulatory Authorities” shall mean the governmental authorities
responsible for regulating the development, marketing, and/or sales of
pharmaceutical products in a particular country.

 

1.18 “Seller” shall mean with respect to any sale of a Licensed Product the
party responsible for such sale, where such party may be, as applicable,
LICENSEE, an Affiliate of LICENSEE or a Sublicensee.

 

1.19 “Sublicensee” shall mean any unrelated third party licensed by LICENSEE or
by an Affiliate thereof to develop or have developed, make or have made, use or
have used, sell or have sold, import or have imported any Licensed Product. For
the avoidance of doubt, a wholesaler, distributor, or similar entity which
purchases any Licensed Product from LICENSEE or any of its Affiliates in a bona
fide arms-length transaction, shall not be deemed to be a Sublicensee. The
agreement evidencing such sublicense shall contain relevant terms and conditions
substantially similar to those in this Agreement and shall be subject to the
review and approval by LICENSOR, such approval not to be unreasonably withheld.
Notwithstanding the foregoing, if LICENSEE sublicenses to a third party who has
financial wherewithal equal to or greater than the LICENSEE, the approval of
LICENSEE shall not be required.

 

1.20 “Term” shall mean the period during which this Agreement is in effect,
commencing on the Effective Date and continuing until the termination of this
Agreement.

 

1.21 “Territory” shall mean the World.

 

1.22 “Valid Claim” shall mean any pending or issued claim of any patent
application or patent that has not been finally rejected or declared invalid or
unenforceable by a patent office or court of competent jurisdiction in any
unappealed and unappealable decision. Notwithstanding other provisions of this
Agreement, if a claim of a pending patent application within the Licensed
Patents has not issued as a claim of an issued patent within the Licensed
Patents in any particular country in the Territory, within ten (10) years after
the initiation of the examination from which such claim takes priority, such
pending claim shall not be a Valid Claim in such country in the Territory for
purposes of this Agreement.

 

2. LICENSE

 

2.1 Grant of License. Subject to the provisions of this Agreement, LICENSOR
hereby grants LICENSEE, including LICENSEE’s Affiliates,

 

(a) a royalty-bearing, Territory-wide license (the “License”) in the Licensed
Field under the Patent Rights to the Licensed Technology, as well as under the
Licensed Patents, the Licensed Know-how, and the Licensed Technology, regardless
of whether such Licensed Patents are actually granted, to use the Licensed
Know-how and Licensed Technology and to develop and have developed, make and
have made, use and have used, sell and have sold, offer for sale and have
offered for sale, import and have imported, export and have exported, any and
all inventions claimed in the Licensed Patents related to the Licensed Products
and/or any compounds, chemicals, substrates, devices, tools, dies, molds or any
other materials whatsoever that are useful in the development and/or
manufacturing and/or sale of the Licensed Products, and particularly including,
without limitation, such license to develop and have developed, make and have
made, use and have used, sell and have sold, offer for sale and have offered for
sale, import and have imported, export and have exported Licensed Products,
which license shall be exclusive even as to LICENSOR, and

 

CONFIDENTIAL4 

 

 

(b) the parties acknowledge and agree that LICENSEE is permitted to seek funding
for the development of the Licensed Product, from an Affiliate or funding source
without receipt of such funds being deemed a sale or sublicense that would
entitle LICENSOR to receive any portion of the particular funding , and

 

(c) the right to grant bona fide sublicenses to third parties, to develop and
have developed, to make and have made, use and have used, sell and have sold,
import and have imported, export and have exported, Licensed Products, and to
exercise all other rights under the License; provided, however, LICENSEE shall
not have the right to grant any sublicense or to transfer any of its rights
under the License unless each such sublicense or other transfer granted by
LICENSEE contains terms and conditions under which the Sublicensee or transferee
will be bound in the same manner as LICENSEE is under this Agreement. A copy of
the proposed agreement shall be provided to LICENSOR prior to the execution of
the Agreement.

 

2.2 Improvements. The parties acknowledge and agree that this Agreement shall
apply to any and all improvements, modifications, enhancements, or other changes
to the Licensed Technology created, conceived, developed, or reduced to practice
by LICENSOR during the term of this Agreement within the Licensed Field
(collectively, the “Licensed Technology Improvements”). Licensed Technology
Improvements within the Licensed Field shall be considered to be a part of the
Licensed Technology and shall be licensed to LICENSEE in accordance with the
provisions of this Agreement.

 

3. DEVELOPMENT OBLIGATIONS

 

3.1 LICENSEE’s Obligations. LICENSEE shall use its commercially reasonable
efforts to develop and commercialize the Licensed Products, and, in particular,
LICENSEE will be responsible for the design, manufacturing, preclinical,
clinical, and regulatory development activities of the Licensed Products in the
Territory and shall bear the costs of such activities. LICENSEE shall be
responsible for the good laboratory practices (“GLP”) and/or GLP pre-clinical
toxicology studies, good manufacturing practices (“GMP”), GMP manufacturing of
the Licensed Products, including the development of associated compounds,
chemicals, substrates, devices, tools, dies, molds, and or related materials. In
addition, the parties may elect to perform non-GLP pre-clinical toxicology
studies as a prelude to GLP studies. In the event that LICENSEE, after using its
commercially reasonable efforts, decides to halt or stop development, the
termination provisions of Section 9 below shall apply.

 

CONFIDENTIAL5 

 

 

3.2 Progress Reports. At intervals no longer than every six (6) months, LICENSEE
shall provide a written summary status report of progress made toward
commercialization, summarizing achievements toward commercialization in the last
six months and communicate with LICENSOR by telephone or through in-person
meetings on progress made toward achieving the development and commercialization
of one or more Licensed Products.

 

3.3 Cooperation of LICENSOR. Upon execution of the Agreement, LICENSOR, in
consideration of the various continuing payment obligations of LICENSEE under
Article 5 (Royalties and Milestone Payments and Equity Interest) and Article 9
(Termination), shall provide to LICENSEE such assistance, and cooperation as
shall be requested and pre-authorized in writing by LICENSEE relating to the
development and commercialization of Licensed Products, such assistance and
cooperation will be provided by LICENSOR to LICENSEE at a rate of $250/hour for
consultant time and a minimum retainer of two (2) hours a month. LICENSEE shall,
as it deems necessary, separately contract with LICENSOR for consulting services
regarding the design and/or manufacturing and/or commercialization and/or
general business purposes of the Licensed Products. The terms of such consulting
agreement to be mutually agreed but will include a rate of $250/hour for
consultant time and a minimum retainer of two (2) hours a month and guaranteed
availability of ten (10) hours per month, being paid within 30 days of
invoicing, and will be terminable by either party on sixty (60) days written
notice. All other terms to be separately negotiated between LICENSOR and
LICENSEE.

 

3.4 Provision of Product in Support of Development and Sales. LICENSEE will
manufacture or will have manufactured the finished and packaged Licensed
Products in support of development activities and for commercial sales.

 

4. FILING, PROSECUTION AND MAINTENANCE OF LICENSED PATENTS

 

4.1 Responsibility. LICENSEE, at its expense, shall be responsible, and shall
have sole decision-making authority, for the preparation, filing, prosecution
and maintenance of all patent applications and patents included in the Licensed
Patents; provided, however, that if the LICENSEE determines to cease the
preparation, filing, prosecution or maintenance of any patent application or
patent included in the Licensed Patents, then LICENSOR, at its option and
expense, shall have the right to assume responsibility for such preparation,
filing, prosecution and maintenance. Prior to abandoning any patent application,
Licensee will provide Licensor an adequate opportunity to assume such
prosecution at its own expense before the application goes abandoned.

 

4.2 Delivery of Existing Documents. With respect to each Licensed Patent, each
document or a draft thereof pertaining to the filing, prosecution, or
maintenance of such Licensed Patent, including, without limitation, each patent
application, office action, response to office action, request for terminal
disclaimer, request for reissue or reexamination of any patent issuing from such
application, and all other prosecution items contained in the file maintained by
or for LICENSOR in respect of such Licensed Patent in the possession of LICENSOR
or its counsel at the Effective Date shall be provided to LICENSEE within
fifteen (15) days of the Effective Date and any such documents received by
LICENSOR or its counsel from any patent office after the Effective Date shall be
provided within fifteen (15) days after receipt.

 

CONFIDENTIAL6 

 

 

5. ROYALTIES, MILESTONE PAYMENTS AND EQUITY

 

5.1 Royalties. Beginning with the First Commercial Sale in any country of any
Licensed Product by LICENSEE or any of its Affiliates or Sublicensees, LICENSEE
shall pay to LICENSOR royalties in accordance with the following schedule for
Licensed Products sold by LICENSEE or its Affiliates and Sublicensees until the
later to occur of (i) the expiration date of the last to expire of the Licensed
Patents; or (ii) when a competitive generic product utilizing the Licensed
Technology is marketed in the particular country in the Territory., LICENSEE
will pay to LICENSOR the royalty specified below, for the manufacture, use,
sale, import or offer for sale of such Licensed Product in the country where
such manufacture, use, sale, import or offer for sale of such Licensed Product
occurs, infringe a Valid Claim of any Licensed Patent or violate an exclusive
marketing right granted by any governmental agency in such country in the
absence of the License granted by Article 2 or a sublicense granted under
Article 2:

 

  (i) Three percent (3%).         (ii) For sales of Licensed Products by
Sublicensees, ten percent (10%) of the total revenue received by LICENSEE, or
any Affiliate of LICENSEE, from any other person or organization in the form of
royalties, milestone payments or any other consideration (including the
proportionate share of such non-cash consideration, for example and without
limitation, stock, real property, and ownership interests) in respect of
sublicense(s) granted by LICENSEE or any of its Affiliates under Article 2 (the
“Sublicensee Revenue) in all countries in the Territory with the exception for
Israel where LICENSOR shall receive eighteen percent (18%) of the Sublicensee
Revenue. Notwithstanding the foregoing, in no event shall LICENSOR receive
Sublicensee Revenue that is less cumulatively than the three percent (3%)
royalty LICENSOR is entitled to if the sale had been made by LICENSEE to the
Third Party. Additionally, regardless of LICENSEE’s sublicense to a Third Party,
LICENSOR shall receive the Milestone Payments as set forth in Section 5.2 either
from the LICENSOR or the Sublicensee;         (iii) To the extent funds received
by the LICENSEE or any Affiliate, from a Sublicensee or any other source are
provided for and used for developing Licensed Products, such funds are not
considered Sublicensee Revenue under Section 5.1(iii) and such funds shall not
be subject to any royalty payment whatsoever to LICENSOR.

 

Only one royalty under this Section 5.1 shall be due and payable to LICENSOR by
LICENSEE in respect of the sale of any Licensed Product, regardless of the
number of Valid Claims covering such Licensed Product or any other
considerations. Royalty payments shall be made within sixty (60) days after the
end of the Accounting Period in which the sale is made.

 

CONFIDENTIAL7 

 

 

5.2 Upfront and Milestone Payments. In addition to the payments provided for in
Section 5.1, LICENSEE shall pay LICENSOR the following amounts upon the
occurrence of the following events:

 

  ● In consideration for access to the Licensed Patents and Licensed Technology,
LICENSEE shall make the following payments to LICENSOR:

 

LICENSEE shall be responsible for the patent prosecution expenses from October
1, 2016 through the earlier of the date of execution of this Agreement or the
date that LICENSEE elects to terminate negotiations with respect to this
Agreement (the “Patent Expenses”). The Patent Expenses shall not exceed $15,000.
If it executes this Agreement, it shall pay one third (1/3) of the Patents
Expenses upon execution of this Agreement (the “Closing”). One Third (1/3) of
the Patent Expenses shall be paid sixty (60) days following Closing and one
third (1/3) of the Patent Expenses shall be paid one hundred twenty (120) days
following Closing.

 

TIME LICENSOR SHALL RECEIVE PAYMENTS  PAYMENT        Upon execution of this
Agreement (the “Closing”):  $60,000  Sixty (60) days following Closing: 
$60,000  One hundred twenty days (120) following Closing:  $60,000 

 

  ● Development Milestone payments shall be paid by LICENSEE to LICENSOR as
follows:

 

A. for the “family” of Licensed Products for use as a preventative and
therapeutic neuroprotective against nerve agents and pesticides, LICENSEE shall
make a one time payment of $500,000 as follows:

 

i. $250,000 upon no later than thirty (30) days from acceptance of submission of
the regulatory filing of the first Licensed Product as preventative and
therapeutic neuroprotectives against nerve agents and/or pesticides by the
applicable Regulatory Authority.

 

ii. $250,000 upon no later than thirty (30) days from Approval of the first
Licensed Product as preventative and therapeutic for use as neuroprotectives
against nerve agents and/or pesticides by the applicable Regulatory Authority.

 

B. for the treatment of diseases LICENSEE shall make a one-time payment of
$500,000 as follows:

 

i. $250,000 upon no later than thirty (30) days from acceptance of submission of
the regulatory filing of the first Licensed Product for treatment of a disease
(i.e. a product that is not as preventative and therapeutic neuroprotectives
against nerve agents and/or pesticides) by the applicable Regulatory Authority.

 

CONFIDENTIAL8 

 

 

ii. $250,000 upon no later than thirty (30) days from Approval of the First
Licensed Product for treatment of a disease by the applicable Regulatory
Authority.

 

5.3 Credits for Payments to Third Parties. In the event that LICENSEE and/or
LICENSEE’s Affiliate is required to pay royalties to any third parties with
respect to the development or commercialization of a Licensed Product, LICENSEE
will have the right to offset such royalties against any payments owed to
LICENSOR pursuant to Section 5.1, provided that no such offset shall result in a
reduction of the royalties owed to LICENSOR pursuant to Section 5.1 to an amount
that is less than fifty percent (50%) of the amount that would otherwise be due
in respect of any Accounting Period.

 

5.4 Overdue Payments. The payments due under this Agreement shall, if overdue,
bear interest until payment at a per annum rate equal to the lesser of ten (10)
percent and the maximum permitted by law. The payment of such interest shall not
preclude LICENSOR from exercising any other rights it may have as a consequence
of the lateness of any payment.

 

5.5 Currency. All royalty payments and milestone payments under this Agreement
shall be in United States Dollars. Whenever conversion from any foreign currency
shall be required, such conversion shall be at the rate of exchange thereafter
published in the Wall Street Journal for the business day closest to the end of
the applicable Accounting Period.

 

5.6 Equity Interest. In consideration for entering into this Agreement, LICENSOR
shall receive , within 30 calendar days, 31,550 shares of Intiva Inc. (“Intiva”)
stock. This number reflects approximately one half of one percent of the amount
of shares outstanding as of the date of this Agreement.

 

Upon approval of the first Licensed Product, LICENSOR shall be issued US$180,000
value of Intiva’s stock based upon the share price determined at the most recent
private placement price per share with an unrelated third party, or if Intiva
shares are publicly traded the average closing price for the previous 30 days
(the “Additional Stock”). For purposes of illustration, if in the last private
placement with an unrelated third party, the par share value of Intiva’s stock
was equal to $5.00 per share, LICENSOR shall be issued 36,000 share of
Additional Stock.

 

If the parties determine that the development of the Licensed Product is
unfeasible, as demonstrated by the failure to develop a formulation or to
establish a satisfactory regulatory pathway or a determination that the
formulation to be Marketed may not be economically viable, but LICENSEE elects
to acquire an interest in the Licensed Patents, in consideration for LICENSEE
continuing to pay the cost of prosecuting the Licensed Patents and the issuance
to LICENSOR of the Additional Stock referenced above which would not otherwise
be issued to LICENSOR, LICENSOR and LICENSEE shall at the time LICENSEE elects
to no longer seek to develop the Product agree that LICENSEE shall acquire a
twenty five percent (25%) interest in the Licensed Patents, provided that
LICENSEE has paid LICENSOR $180,000.

 

CONFIDENTIAL9 

 

 

6. REPORTS AND PAYMENTS

 

6.1 Books of Accounts. LICENSEE shall keep, and shall cause each of its
Affiliates and Sublicensees, if any, to keep full and accurate books of accounts
containing all particulars that may be necessary for the purpose of calculating
all royalties payable to LICENSOR. Such books of account shall be kept at their
principal place of business and, with necessary supporting data shall, during
all reasonable times for the two (2) years next following the end of the
calendar year to which each shall pertain, be open for inspection at reasonable
times by LICENSOR or its designee at LICENSOR’s expense for the purpose of
verifying royalty statements or compliance with this Agreement. In the event
that any audit performed under this Section 6.1 reveals an underpayment in
excess of seven and one half percent (7.5%) of the total amount determined by
the auditor to be due LICENSOR (the “Underpayment”), LICENSEE shall bear the
full cost of such audit and shall remit any amounts due to LICENSOR within
forty-five (45) days of receiving notice thereof from LICENSOR. LICENSOR shall
have the right to audit yearly, provided however if such audit reveals an
Underpayment, LICENSOR shall thereafter have the right to audit on a semi-annual
basis (with the audit returning to a yearly basis after three (3) sequential
semi-annual audits are conducted with no Underpayments discovered).

 

6.2 Quarterly Payments. In each year the amount of royalty due shall be
calculated on a cash received basis on the Licensee and Affiliates and
Sublicensees books as of the end of each Accounting Period as defined in Section
1.1 of this Agreement and shall be paid within the next sixty (60) day period
following such date, every such payment to be supported by the accounting
prescribed in Section 6.3.

 

6.3 Accounting Reports. With each quarterly payment, LICENSEE shall deliver to
LICENSOR a full and accurate accounting to include at least the following
information:

 

(a) Quantity of each Licensed Product sold by LICENSEE and its Affiliate or
Sublicensees (by country);

 

(b) Inventory of each Licensed Product at end of each period held by LICENSEE
and its Affiliate or Sublicensees (by country);

 

(c) Gross Sales billed and Net Sales received by LICENSEE or any of its
Affiliates or Sublicensees (“Sellers”) for the sale of each Licensed Product
with full detail of Sales Returns and Allowances used to determine the Net
Sales;

 

(d) Names and addresses of all Sublicensees of LICENSEE; and

 

(e) Total Royalties payable to LICENSOR.

 



CONFIDENTIAL10 

 

 

7. INFRINGEMENT

 

7.1 Infringement of Licensed Patents. Each party shall promptly notify the other
party of evidence of infringement of a claim of a Licensed Patent by a third
party. If either party shall have supplied the other party with written evidence
demonstrating prima facie infringement of a claim of a Licensed Patent in the
Licensed Field by a third party, LICENSEE shall have the right to take steps to
protect the Patent Right in such claim, either upon notice from LICENSOR
requesting such action, or on its own initiative. LICENSEE shall notify
LICENSOR, within three (3) months of one party providing the other with evidence
of infringement, whether LICENSEE intends to prosecute the alleged infringement.
If LICENSEE notifies LICENSOR that it intends to so prosecute, LICENSEE shall
(at its expense), within three (3) months of its notice to LICENSOR either (i)
cause infringement to terminate or (ii) initiate and diligently prosecute legal
proceedings against the infringer and in LICENSOR’s name if so required by law.
In the event LICENSEE notifies LICENSOR that LICENSEE does not intend to
prosecute said infringement, LICENSOR may, upon notice to LICENSEE, initiate
legal proceedings against the infringer at LICENSOR’s expense. No settlement,
consent judgment, or other voluntary final disposition of the suit which
invalidates or restricts the claims of such Patent Rights may be entered into
without the consent of the other party, which consent shall not be unreasonably
withheld, but provided that, in the event one party (“the Objecting Party”)
withholds consent for a proposed settlement, the party proposing the settlement
may decline to support further costs of such suit or settlement discussions, and
the Objecting Party shall be required to continue such suit or settlement
discussions at its own expense. LICENSEE shall indemnify LICENSOR against any
order for payment that may be made against LICENSOR in such proceedings brought
by LICENSEE. LICENSOR shall indemnify LICENSEE against any order for payment
that may be made against LICENSEE in such proceedings brought by LICENSOR to the
extent arising out of any proceedings which LICENSOR brings at its own expense
pursuant to Section 7.1 following LICENSEE’s decision not to prosecute any
alleged infringement.

 

7.2 Cooperation. In the event one party shall initiate or carry on legal
proceedings to enforce any Patent Right against any alleged infringer, the other
party shall fully cooperate with and supply all assistance reasonably requested
by the party initiating or carrying on such proceedings. The party which
institutes any suit to protect or enforce a Patent Right shall have sole control
of that suit and shall bear the reasonable expenses (including legal fees)
incurred by said other party in providing such assistance and cooperating as is
requested pursuant to this Section. The party initiating or carrying on such
legal proceedings shall keep the other party informed of the progress of such
proceedings and said other party shall be entitled to counsel in such
proceedings but at its own expense. Any award paid by third parties as the
result of such proceedings (whether by way of settlement or otherwise) shall
first be applied to reimbursement of the unreimbursed legal fees and expenses
incurred by either party and then the remainder shall be divided between the
parties as follows:

 

(a) If the amount is based on lost profits, LICENSEE shall receive an amount
equal to the damages the court determines LICENSEE has suffered as a result of
the infringement less the amount of any royalties that would have been due
LICENSOR on sales of Licensed Product lost by LICENSEE as a result of the
infringement had LICENSEE made such sales, and LICENSOR shall receive an amount
equal to the royalties it would have received if such sales had been made by
LICENSEE, and

 

(b) As to awards other than those based on lost profits, sixty percent (60%) to
the party initiating such proceedings and forty percent (40%) to the other
party.

 

CONFIDENTIAL11 

 

 

7.3 Infringement Actions by Third Parties. In the event that the making, selling
or using of a Licensed Product in the Licensed Field infringes the intellectual
property rights of others, LICENSEE will have the first right to control any
negotiation or litigation with respect thereto; however no settlement, consent
judgment or other voluntary final disposition of the infringement allegation may
be entered into without the written consent, which shall not be unreasonably
withheld, of LICENSOR.

 

7.4 Further Assurances; Progress Reports. For the purpose of the proceedings
referred to in this Article 7, LICENSOR and LICENSEE shall permit the use of
their names and shall execute such documents and carry out such other acts as
may be necessary. The party initiating or carrying on such legal proceedings
shall keep the other party informed of the progress of such proceedings and said
other party shall be entitled to counsel in such proceedings but at its own
expense, said expenses to be offset against any damages received by the party
bringing any infringement suit against a third party in accordance with Section
7.2.

 



8. IDEMNIFICATION; REPRESENTATIONS AND WARRANTIES

 

8.1 Indemnification.

 

(a) LICENSEE shall indemnify, defend and hold harmless LICENSOR and its
directors, officers, medical and professional staff, employees, independent
contractors, and agents and their respective successors, heirs and assigns (each
an “Indemnitee” under this Section 8.1(a)), against any liability, damage, loss
or expense (including reasonable attorney’s fees and expenses of litigation)
(collectively, “Losses”) incurred by or imposed upon such Indemnitees or any one
of them in connection with any claims, suits, actions, demands or judgments
arising out of any theory of product liability (including, but not limited to,
actions in the form of tort, warranty, or strict liability) concerning any
Licensed Product made, used or sold pursuant to any right or license granted
under this Agreement other than Losses arising out of claims of infringement of
intellectual property rights held by third parties by the practice of the
Licensed Inventions, the existence of which rights constitute a breach of the
representations and warranties given by LICENSOR under Section 8.2(b) or (c).

 

(b) LICENSOR shall indemnify, defend and hold harmless LICENSEE and its
directors, officers, medical and professional staff, employees, independent
contractors, and agents and their respective successors, heirs and assigns (each
an “Indemnitee” under this Section 8.1(b)), against Losses incurred by or
imposed upon such Indemnitees or any one of them in connection with any claims,
suits, actions, demands or judgments arising out of any claims of infringement
of intellectual property rights held by third parties by the practice of the
Licensed Inventions, the existence of which rights constitute a breach of the
representations and warranties given by LICENSOR under Section 8.2(b) or (c);
provided that in no event shall Licensor’s liability for this indemnity and
defense obligation exceed in the aggregate the total amount of Consideration
actually paid to Licensor under this Agreement.

 

CONFIDENTIAL12 

 

 

(c) No Indemnitee under clause (a) or clause (b) of this Section 8.1 shall be
entitled to any indemnification under such clause for any Loss to the extent
that such Loss is attributable to the negligent activities, reckless misconduct
or intentional misconduct of such Indemnitee.

 

(d) Any Indemnitee under clause (a) or clause (b) of this Section 8.1 shall give
the party from whom indemnification under such clause is sought (the
“Indemnitor”) prompt written notice of any Losses or discovery of fact upon
which such Indemnitee intends to base a request for indemnification under such
clause, provided, however, that an Indemnitor’s obligations to such Indemnitee
under this Section 8.1 shall not be rendered inapplicable as a result of the
failure by such Indemnitee to notify such Indemnitor as required under this
Section 8.1(d), unless such failure materially prejudices such Indemnitor’s
ability to take action with respect to any such Loss.

 

(e) Each Indemnitor under this Section 8.1 agrees, at its own expense, to
provide attorneys reasonably acceptable to an Indemnitee under this Section 8.1
to defend against any actions brought or filed against such Indemnitee with
respect to the subject of indemnity contained herein, whether or not such
actions are rightfully brought. Each Indemnitee under this Section 8.1 shall be
entitled to participate in, but not control, the defense of such action and to
employ counsel of its own choice for such purpose; provided, however, that such
employment shall be at such Indemnitee’s own expense.

 

(f) Each Indemnitor shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of any Loss, on such
terms as such Indemnitor, in its sole discretion, shall deem appropriate.

 

8.2 Representations and Warranties.

 

Mutual representations:

 

(a) LICENSOR and LICENSEE represent and warrant to each other that: (i) it is
duly organized and validly existing under the laws of its jurisdiction of
incorporation or formation, and has full corporate or other power and authority
to enter into this Agreement and to carry out the provisions hereof; (ii) it is
duly authorized and has Board approval, in the case of LICENSEE and
manager/member approval in the case of LICENSOR, to execute and delivery this
Agreement and to perform its obligations hereunder and thereunder, and the
person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate/company action; (iii) this
Agreement is legally binding upon it, enforceable in accordance with its terms,
and does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material law or regulations of any court, governmental body or administrative or
other agency having jurisdiction over it; (iv) neither it nor any of its
Affiliates have been debarred or is subject to debarment and will not use in any
capacity, in connection with the services to be performed under this Agreement,
and person who has been debarred pursuant to Section 306 of the United States
Food, Drug and Cosmetic Act or who is subject of conviction in such section..

 

CONFIDENTIAL13 

 

 

LICENSOR represents to LICENSEE that:

 

(a) To the best of LICENSOR’s actual knowledge with respect solely to its
Licensed Technology, as of the Effective Date there is no fact or circumstance
that would prevent the use of the Licensed Technology to develop Licensed
Products that could be Approved by a Regulatory Authority.

 

(b) LICENSOR is the sole and exclusive owner of all right, title and interest in
and to the Patent Rights to the Licensed Patents originally listed on Schedule
1.11 and such rights, and all other rights granted to LICENSEE under the License
existing as of the date hereof, are not subject to any encumbrance, lien or
claim of ownership by any third party. LICENSOR has obtained all necessary
assignments and made all appropriate filings with respect thereto in order to
secure its sole and exclusive ownership rights in and to such Patent Rights, and
all other rights granted to LICENSEE as of the date hereof. During the term of
this Agreement, LICENSOR shall not knowingly take any action that would encumber
the rights granted to LICENSEE hereunder.

 

(c) Except for the grant by LICENSOR to LICENSEE of the License and other rights
in Article 2, which relate solely to the Licensed Product, LICENSOR has not,
directly or indirectly, expressly or by implication, by action or omission or
otherwise (i) assigned, transferred or conveyed any right, title or interest in
or to the Patent Rights in the Licensed Patents and/or any other rights granted
to LICENSEE under the License, (ii) granted any license or other right, title or
interest in or to the Patent Rights in the Licensed Patents and/or any other
rights granted to LICENSEE under the License, or (iii) agreed to or is otherwise
bound by any covenant not to sue for any infringement, misuse or otherwise with
respect to the Patent Rights in the Licensed Patents and/or any other rights
granted to LICENSEE under the License.

 

(d) To the best of LICENSOR’s knowledge, there is no actual or threatened
infringement by a third party of the Patent Rights in the Licensed Patents.

 

8.3 Limitation on Damages and Disclaimer. WITH THE EXCEPTION FOR INTENTIONAL
MISCONDUCT OR GROSS NEGLIGENCE OF SUCH PARTY, IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, COLLATERAL, EXEMPLARY, PUNITIVE, OR
CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF INCOME, PROFIT OR SAVINGS, OF ANY
PARTY, INCLUDING THIRD PARTIES, REGARDLESS OF THE FORM OF THE ACTION OR THE
THEORY OF RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

OTHER THAN WARRANTIES SET FORTH HEREIN, EACH PARTY MAKES NO WARRANTY, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY
PATENT, TRADEMARK, SOFTWARE, TRADE SECRET, TANGIBLE RESEARCH PROPERTY,
INFORMATION OR DATA LICENSED OR OTHERWISE PROVIDED TO THE OTHER PARTY HEREUNDER
AND HEREBY DISCLAIMS THE SAME.

 

CONFIDENTIAL14 

 

 

8.4 Insurance. Licensee will maintain insurance in amounts and areas of coverage
that are considered commercially reasonable in this industry. The Licensee will
obtain such insurance coverages and will provide each other with proof of such
insurance coverage.

 

9. TERMINATION

 

9.1 Upon Expiration of Patent Rights and Exclusive Marketing Rights.

 

(a) Unless otherwise terminated as provided for in this Agreement, the License
and other rights granted to LICENSEE in Article 2 will continue on a country by
country and Licensed Product by Licensed Product basis, and shall expire in each
country for each Licensed Product sold in that country when the manufacture,
use, sale, import or offer for sale of such Licensed Product in said country on
the later to occur of (i) the expiration date of the last to expire of the
Licensed Patents or when a competitor generic product utilizing the Licensed
Technology is marketed in the particular country in the Territory. In such an
event, the License, with respect to such country and such Licensed Product, will
be automatically converted to a fully paid-up royalty–free perpetual license
that grants LICENSEE the same bundle of rights as the License, including all the
rights under Section 2.1(b) to grant sublicenses.

 

(b) Notwithstanding the foregoing, in the event LICENSOR and/or LICENSEE are
unable to obtain patent protection for a Licensed Product in any particular
country, the License shall be in effect with respect to such Licensed Product in
such country, with LICENSEE paying LICENSOR fees equal to the normal royalty
rates and subject to the conditions specified in Section 5.1, for a period of
ten (10) years after the First Commercial Sale of said Licensed Product in such
country, so long as generic competition (where “generic competition” exists when
a product having the same active pharmaceutical ingredient as a Licensed
Product, and utilizing the Licensed Technology, is marketed by a competitor in
the same country as said Licensed Product) is absent with regard to said
Licensed Product, as consideration for the right to use the Licensed Know How
and the unpatented Licensed technology as well as any continuing technical and
informational marketing support from LICENSOR. At the earlier of the expiration
of the ten (10) year period or when generic competition begins with regard to
said Licensed Product in a country for which there is no Licensed Patent, the
License, with respect to such country and Licensed Product, will convert to the
fully paid-up royalty-free perpetual license described in Section 9.1(a),
including all the rights under Section 2.1(b) to grant sublicenses.

 

(c) If LICENSEE was able to operate for some period under the protections of
patent rights with regard to a particular Licensed Product in a particular
country, then, for so long as generic competition is absent with regards to said
Licensed Product in said particular country and upon the expiration of such
patent rights and/or exclusive marketing rights, as described in Section 9.1(a),
LICENSEE shall continue to pay LICENSOR fees equal to the normal royalty rates
and subject to the conditions specified in Section 5.1 for the right to use the
Licensed Know How and the unpatented Licensed Technology as well as any
continuing technical and informational marketing support from LICENSOR.



9.2 Upon Default, Generally. If either party shall fail to faithfully perform
any of its obligations under this Agreement, the non-defaulting party may give
written notice of the default to the defaulting party. Unless such default is
corrected within sixty (60) days after such notice, the notifying party may
terminate this Agreement upon thirty (30) days prior written notice; provided,
however, in the event that prior to the expiration of any such sixty (60) day
period, such breaching party has in good faith commenced to use commercially
reasonable efforts to remedy such breach and the completion of such remedy, due
to reasons beyond the control of such breaching party, requires more than sixty
(60) days to complete, then such sixty (60) day period shall be extended for so
long as such breaching party is continuing in good faith to use commercially
reasonable efforts to remedy such breach.

 

CONFIDENTIAL15 

 

 

9.3 If Commercially Unfeasible. LICENSEE may terminate this Agreement on thirty
(30) days written notice to Licensor, without penalty and at any time, if
LICENSEE, at its sole discretion, determines that further development,
manufacture, and/or sales of the Licensed Products will be commercially
unfeasible.

 

9.4 Effect on Sublicenses. In the event that the License granted to LICENSEE
under this Agreement is terminated, any sublicense under such License granted
prior to termination of said License shall remain in full force and effect,
provided that:

 

(a) the Sublicensee is not then in breach of its sublicense agreement;

 

(b) the Sublicensee agrees to be bound to LICENSOR as the licensor under the
terms and conditions of this Agreement, as modified by the provisions of this
Section 9.4;

 

(c) LICENSOR shall have the right to receive any payments payable to LICENSEE
under such sublicense agreement to the extent that they are reasonably and
equitably attributable to such Sublicensee’s right under such sublicense to use
and exploit Patent Rights in the Licensed Patents and other rights granted in
the License;

 

(d) the Sublicensee agrees to be bound by the development and commercialization
obligations of LICENSEE pursuant to Article 3 (whether set by the parties or by
arbitration) in the field and territory of the sublicense;

 

(e) LICENSOR has the right to terminate such sublicense upon thirty (30) days
prior written notice to LICENSEE and such Sublicensee in the event of any
material breach of the obligation to make the payments described in clause (c)
of this Section 9.3, unless such breach is cured prior to the expiration of such
thirty (30) day period, and shall further have the right to terminate such
sublicense in the event of Sublicensee’s failure to meet its development
obligations pursuant to clause (d) hereof; and

 

(f) LICENSOR shall not assume, and shall not be responsible to each Sublicensee
for, any representations, warranties or obligations of LICENSEE to such
Sublicensee, other than to permit such Sublicensee to exercise any rights to the
Patent Rights in the Licensed Patents and other rights under the License that
are granted under such sublicense agreement consistent with the terms of this
Agreement.

 

9.5 Payments. Upon termination of the License granted hereunder, LICENSEE shall
pay LICENSOR all royalties, milestone payments and any other amounts due or
accrued up to and including the date of termination and (ii) for twelve (12)
months following the date of termination, the sale of Licensed Products
manufactured prior to the termination date, if LICENSEE and LICENSOR separately
agree to conduct such sales.

 

CONFIDENTIAL16 

 

 

10. CONFIDENTIAL INFORMATION

 

10.1 Definitions. Each party receiving information (the “Receiving Party”)
disclosed to it by the other party (the “Disclosing Party”) acknowledges that by
reason of its relationship to the Disclosing Party hereunder, between the
parties, will have, or has had, access to certain information and materials,
including the terms of this Agreement and information concerning the Disclosing
Party’s business, plans, technology, products and/or services that are
confidential and of substantial value to the Disclosing Party (“Confidential
Information”).

 

10.2 Obligation to Protect Confidential Information. Each Receiving Party agrees
that it shall (i) take every reasonable precaution to protect the
confidentiality of Disclosing Party’s Confidential Information from unauthorized
access or use and (ii) not use the Disclosing Party’s Confidential Information
in any way for the Receiving Party’s own account or the account of any third
party except for the purposes of performing its obligations under this
Agreement. Upon termination of this Agreement and at the request of the
Disclosing Party, the Receiving Party will return to Disclosing Party all of the
Disclosing Party’s Confidential Information in its possession or within its
control or destroy such Confidential Information and certify in writing to the
Disclosing Party that all such information has been destroyed; however,
Receiving Party shall have the right to retain one (1) copy of the Disclosing
Party’s Confidential Information solely for the purpose of determining Receiving
Party’s obligations under this Agreement.

 

10.3 Exclusions. Confidential Information does not include any information that
the Receiving Party can demonstrate by written records: (a) was known to the
Receiving Party prior to its disclosure by the Disclosing Party; (b) was
independently developed by the Receiving Party without use of or reference to
the Disclosing Party’s Confidential Information; (c) was or becomes publicly
known through no wrongful act of the Receiving Party; (d) was rightfully
received from a third party whom the Receiving Party had reasonable grounds to
believe was authorized to make such disclosure without restriction; or (e) has
been approved for public release by the Disclosing Party’s prior written
authorization. Further, if the Receiving Party is required to disclose
Confidential Information pursuant to a subpoena, court order or other similar
process (“Court Order”), it is agreed that the Receiving Party shall provide the
Disclosing Party with notice of such request(s), to the extent that such notice
is legally permissible, so that the Disclosing Party may seek an appropriate
protective order. In the event that the Disclosing Party is not successful in
obtaining a protective order and the Receiving Party is compelled to disclose
the Confidential Information, the Receiving Party may disclose such information
solely in accordance with and for the limited purpose of compliance with the
Court Order without liability hereunder.

 

10.4 Disclosures Required by Law. In addition, either party may disclose, on a
confidential basis, the existence and terms of this Agreement to existing or
potential investors in such party, or in connection with a private or public
offering of such party’s securities. Furthermore, either party may disclose, on
a confidential and need-to-know basis, the existence and terms of this Agreement
and the proposed terms of this Agreement to its counsel, accountants, directors
and other similar advisors (the “Representatives”). The foregoing shall not,
however, operate or grant either party any rights under any patents, trade
secrets, copyrights, or any other proprietary rights of the other party.

 

CONFIDENTIAL17 

 

 

10.5 Remedies. The parties acknowledge that money damages would be both
incalculable and an insufficient remedy for any breach of the confidentiality
provisions of this Agreement, and that any such breach would cause the other
party irreparable harm. Accordingly, the parties hereto agree that in the event
of any such breach or threatened breach hereof by a party or by its respective
Representatives, the other party to this Agreement shall be entitled, in
addition to any other available remedies at law, to seek equitable relief,
including injunctive relief and specific performance without the posting of any
bond or other security.

 

11. MISCELLANEOUS

 

11.1 Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof.

 

11.2 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be sent by registered or certified
mail (return receipt requested and postage prepaid), or delivered by hand, by
messenger or by a recognized overnight delivery service, addressed to each party
as follows:

 

if to LICENSOR:

 

KOTZKER CONSULTING LLC

20 Highview Ln.

Yardley, PA 19067

Attn: Joseph Morgan, M.D.

 

With a copy to:

 

Gerard P. Norton

Fox Rothschild LLP

997 Lenox Drive, Building 3

Lawrenceville, NJ

08543

 



if to LICENSEE:

 

INTIVA KOTZKER PHARMACEUTICALS INC.

3773 Cherry Creek North Drive

Suite 575

Denver Colorado 80209

Attn: Jeffery Friedland

 

CONFIDENTIAL18 

 

 

With a copy to:

 

Robert I. Goldfarb

Robert I. Goldfarb P.A.

6100 Hollywood Blvd, Suite 207

Hollywood, FL 33024

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if sent by registered or
certified mail, the earlier of receipt and five (5) business days after
dispatch, and (ii) if delivered in person, by messenger, or by overnight
courier, on the business day delivered.

 

11.3 Amendments; Waivers. This Agreement may be amended or any of its terms or
conditions may be waived only by a written instrument executed by the parties
or, in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either party of any condition shall be deemed as a further or
continuing waiver of such condition or term or of any other condition or term.

 

11.4 Assignment, Successors. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns; provided that this Agreement shall not be
assignable by LICENSOR without LICENSEE’s written consent (which consent shall
not be unreasonably withheld, delayed or conditioned) except for the right to
receive royalties or other payments payable herein, and further provided that
LICENSEE may, with the consent of LICENSOR (which consent shall not be
unreasonably withheld, delayed or conditioned), transfer its interest or any
part thereof under this Agreement to a wholly-owned subsidiary of LICENSEE or to
any assignee or purchaser of the portion of its business associated with the
manufacture and sale of Licensed Product, so long as such transferee assumes and
agrees to be bound by the provisions of this Agreement.

 

11.5 Force Majeure. Any delays in or failures of performance by either party
under this Agreement shall not be considered a breach of this Agreement if and
to the extent caused by occurrences beyond the reasonable control of the party
affected, including but not limited to: acts of God, acts, regulations, or laws
of any government, strikes or the concerted acts of workers, fires, floods,
explosions, riots, wars, rebellion, and sabotage. Any time for performance
hereunder shall be extended by the actual time of delay caused by such
occurrence; provided, however, that either party shall have the right to
terminate this Agreement if any such extension endures for more than twelve (12)
consecutive months.

 

11.6 Publicity. Neither party shall use the name of the other party or any staff
member, officer, employee or student of the other party or any adaptation
thereof in any advertising, promotional or sales literature, publicity or in any
document employed to obtain funds or financing without the prior written
approval of the party or individual whose name is to be used. Notwithstanding
the foregoing, the parties agree that LICENSEE may disclose to its
Representatives, investors and potential investors that Dr. Joseph Morgan is the
physician and scientist who conceived of the concepts and is reflected as the
inventor in the patent applications.

 

CONFIDENTIAL19 

 

 

11.7 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to its choice of law principles.

 

11.8 Alternative Dispute Resolution. For any and all claims, disputes, or
controversies arising under, out of, or in connection with this Agreement,
except issues relating to the validity, construction or effect of any Patent
Right, which the parties shall be unable to resolve within sixty (60) days, then
either party may after such sixty (60) day period advise the other party of its
intent to pursue such claim, dispute, or controversy in Alternative Dispute
Resolution (ADR) in a writing which describes in reasonable detail the nature of
such dispute. By not later than five (5) business days after the recipient has
received such notice of dispute, each party shall have selected for itself a
representative who shall have the authority to bind such party and shall
additionally have advised the other party in writing of the name and title of
such representative. By not later than ten (10) business days after the date of
such notice of dispute, such representatives shall agree upon a third party,
which is in the business of providing Alternative Dispute Resolution (ADR)
services (hereinafter, “ADR Provider”) and shall schedule a date with such ADR
Provider to engage in ADR. Thereafter, the representatives of the parties shall
engage in good faith in an ADR process under the auspices of the selected ADR
Provider. If within the aforesaid ten (10) business days after the date of the
notice of dispute the representatives of the parties have not been able to agree
upon an ADR Provider and schedule a date to engage in ADR, or if they have not
been able to resolve the dispute within thirty (30) business days after the
conclusion of ADR, the parties shall have the right to pursue any other remedies
legally available to resolve such dispute in either the state or federal courts
of Colorado, to whose jurisdiction for such purposes each of LICENSOR and
LICENSEE hereby irrevocably consents and submits. Notwithstanding the foregoing,
nothing in this Section 11.8 shall be construed to waive any rights or timely
performance of any obligations existing under this Agreement.

 

11.9 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the term thereof, it is the intention of the parties that the remainder
of this Agreement shall not be affected thereby. It is further the intention of
the parties that in lieu of each such provision which is invalid, illegal or
unenforceable, there be substituted or added as part of this Agreement a
provision which shall be as similar as possible in economic and business
objectives as intended by the parties to such invalid, illegal or enforceable
provision, but shall be valid, legal and enforceable.

 

11.10 Independent Contractors. It is expressly agreed that LICENSOR, on the one
hand, and LICENSEE, on the other hand, shall be independent contractors and that
the relationship between the two parties shall not constitute a partnership,
joint venture or agency. Neither LICENSOR, on the one hand, nor LICENSEE, on the
other hand, shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other party to do so. All
persons employed by a party shall be employees of such party and not of the
other party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such party.

 

11.11 Survival. Sections 5, 6, 8, 9 10 and 11 shall survive the expiration or
termination of this Agreement.

 

11.12 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be enforceable against the party actually executing such
counterpart, and both of which together shall constitute one instrument.

 

11.13 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

 

THE PARTIES have duly executed this Agreement as of the date first shown above
written.

 

[signature page follows]

 

CONFIDENTIAL20 

 

 

[signature page to Exclusive License Agreement]

 

LICENSOR:   LICENSEE: KOTZKER CONSULTING LLC   INTIVA KOTZKER PHARMACEUTICALS
INC.                                             BY:     BY:   NAME:     NAME:  
TITLE:     TITLE:                                          

 

CONFIDENTIAL21 

 

 

Schedule 1.11

 

Patents and Patent Applications

 

Country  Status  Application #  Filing Date  Publication #  Publication Date
Canada  Pending  2,895,805  18-Jun-2015       European Patent Office  Published 
13866227.5  17-Jul-2015  2934512  28-Oct-2015 Israel  Pending  238946 
21-May-2015       India  Pending  1877/KOLNP/2015  16-Jun-2015       United
States  Published  14/649,951  05-Jun-2015  2015-0313868  05-Nov-2015 Untiled
States  Expired  61/738,782  18-Dec-2012       PCT  Expired  PCT/US13/76223 
18-Dec-2013  2014/100231  26-Jun-2014

 

CONFIDENTIAL22 

 

 



